United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2828
                                    ___________

Margoth Villalobos,                    *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                              Submitted: May 16, 2011
                                  Filed: May 19, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Guatemalan citizen Margoth Villalobos petitions for review of an order of the
Board of Immigration Appeals (BIA) denying an emergency stay of removal, and the
BIA’s later decision on her motion to reopen. We lack jurisdiction to review the
BIA’s denial of a stay because it is not a final order of removal, see 8 U.S.C. § 1252;
Mapoy v. Carroll, 185 F.3d 224, 230 (4th Cir. 1999), and Villalobos’s petition for
review of the BIA’s decision on her motion to reopen is untimely, see 8 U.S.C.
§ 1252(b)(1); Stone v. INS, 514 U.S. 386, 405 (1995). Accordingly, we dismiss the
petitions.
                           ________________________